--------------------------------------------------------------------------------

Exhibit 10.1
 



THIRD
MODIFICATION AGREEMENT


BY THIS THIRD MODIFICATION AGREEMENT (the "Agreement"), made and entered into as
of the 16th day of September, 2008, WELLS FARGO BANK, NATIONAL ASSOCIATION (the
"Lender"), and KNIGHT TRANSPORTATION, INC., an Arizona corporation (the
"Borrower"), in consideration of the mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby confirm and agree as follows:


SECTION 1.    RECITALS; ACKNOWLEDGEMENTS.


1.1           The Borrower and the Lender entered into that Credit Agreement
dated September 15, 2005, as modified by that Modification Agreement dated
October 6, 2006 and that Second Modification dated March 30, 2007 (as amended
from time to time, the "Credit Agreement") to provide financial accommodations
to the Borrower as provided therein.


1.2           Borrower and the Lender desire to modify the Credit Agreement as
set forth herein.


1.3           All undefined capitalized terms used herein shall have the meaning
given them in the Credit Agreement.


SECTION 2.    CREDIT AGREEMENT.


2.1           The following definition in Section 1.1 of the Credit Agreement is
hereby amended to read as follows:


"RLC Maturity Date" shall mean September 30, 2010.


SECTION 3.    OTHER MODIFICATIONS, RATIFICATIONS AND AGREEMENTS.


3.1           All references to the Credit Agreement in the other Loan Documents
are hereby amended to refer to the Credit Agreement as hereby amended.


3.2           Borrower hereby reaffirms to the Lender each of the
representations, warranties, covenants and agreements of Borrower set forth in
the Credit Agreement, with the same force and effect as if each were separately
stated herein and made as of the date hereof.


3.3           Borrower hereby ratifies, reaffirms, acknowledges, and agrees that
the Note and the Credit Agreement represent valid, enforceable and collectible
obligations of Borrower, and that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to any of
these documents or instruments.  Borrower further acknowledges and represents
that no event has occurred and no condition exists that, after notice or lapse
of time, or both, would constitute a default under this Agreement, the Note or
the Credit Agreement.



 
1

--------------------------------------------------------------------------------

 

3.4           All terms, conditions and provisions of the Credit Agreement are
continued in full force and effect and shall remain unaffected and unchanged
except as specifically amended hereby. The Credit Agreement, as amended hereby,
is hereby ratified and reaffirmed by Borrower, and Borrower specifically
acknowledges the validity and enforceability thereof.


SECTION 4.    GENERAL.


4.1           This Agreement in no way acts as a release or relinquishment of
those rights securing payment of the Loans.  Such rights are hereby ratified,
confirmed, renewed and extended by Borrower in all respects.


4.2           The modifications contained herein shall not be binding upon the
Lender until the Lender shall have received all of the following:


(a)           An original of this Agreement fully executed by the Borrower.


(b)           A Consent and Agreement of Guarantors, fully executed by the
Guarantors.


(c)           Such resolutions or authorizations and such other documents as the
Lender may require relating to the existence and good standing of the Borrower
and the Guarantors and the authority of any person executing this Agreement or
other documents on behalf of the Borrower and the Guarantors.


4.3           Borrower shall execute and deliver such additional documents and
do such other acts as the Banks may reasonably require to fully implement the
intent of this Agreement.


4.4           Borrower shall pay all costs and expenses, including, but not
limited to, reasonable attorneys' fees incurred by the Lender in connection
herewith, whether or not all of the conditions described in Paragraph 4.2 above
are satisfied.  The Lender, at its option, but without any obligation to do so,
may advance funds to pay any such costs and expenses that are the obligation of
the Borrower, and all such funds advanced shall bear interest at the highest
rate provided in the Note and shall be due and payable upon demand.


4.5           Notwithstanding anything to the contrary contained herein or in
any other instrument executed by Borrower or the Lender, or in any other action
or conduct undertaken by Borrower or the Lender on or before the date hereof,
the agreements, covenants and provisions contained herein shall constitute the
only evidence of the Lender's consent to modify the terms and provisions of the
Credit Agreement.  Accordingly, no express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise shall be inferred or implied by the Lender's consent to this
Agreement.  Further, the Lender's consent to this Agreement shall not constitute
a waiver (either express or implied) of the requirement that any further
modification of the Credit Agreement shall require the express written consent
of the Lender; no such consent (either express or implied) has been given as of
the date hereof.



 
2

--------------------------------------------------------------------------------

 

4.6           Time is hereby declared to be of the essence hereof of the Credit
Agreement, and the Lender requires, and Borrower agrees to, strict performance
of each and every covenant, condition, provision and agreement hereof, of the
Credit Agreement.


4.7           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.


4.8           This Agreement is made for the sole protection and benefit of the
parties hereto, and no other person or entity shall have any right of action
hereon.


4.9           This Agreement shall be governed by and construed according to the
laws of the State of Arizona.


IN WITNESS WHEREOF, these presents are executed as of the date indicated above.



 
WELLS FARGO BANK, NATIONAL ASSOCIATION
             
By:
/s/ Keri M. Tignini
 
Name:
Keri M. Tignini
 
Its:
Vice President
   
LENDER
             
KNIGHT TRANSPORTATION, INC.
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
   
BORROWER






 
3

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT OF GUARANTORS




Each of the undersigned Guarantors executed a Continuing Guaranty (each, a
"Guaranty") as described in the Credit Agreement dated as of September 15, 2005
(as amended from time to time, the "Credit Agreement") between WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, and KNIGHT TRANSPORTATION,
INC., an Arizona corporation.  Each of the undersigned Guarantors hereby
consents and agrees to the modifications and all other matters contained in the
foregoing Third Modification Agreement of even date herewith.



 
QUAD-K LEASING, INC., an Arizona corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
KNIGHT TRANSPORTATION SERVICES, INC., an Arizona corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
KTTE HOLDINGS, INC., a Nevada corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
QKTE HOLDINGS, INC., a Nevada corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer




 
1

--------------------------------------------------------------------------------

 




 
KNIGHT MANAGEMENT SERVICES, INC., an Arizona corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
KNIGHT TRANSPORTATION SOUTH CENTRAL LIMITED PARTNERSHIP, a Nevada partnership
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
KNIGHT REFRIGERATED, LLC, an Arizona limited liability company
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
KNIGHT TRUCK & TRAILER SALES, LLC, an Arizona limited liability company
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer


 
2

--------------------------------------------------------------------------------

 




 
KNIGHT TRANSPORTATION SERVICES INSURANCE, INC., a Hawaii corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
KNIGHT BROKERAGE, LLC, an Arizona limited liability corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
             
EDWARDS BROS. INC., an Idaho corporation
             
By:
/s/ David Jackson
 
Name:
David Jackson
 
Its:
Chief Financial Officer
     
Dated as of:  September 16, 2008
   



3
 

 

Return to Exhibit 10-Q
[form10-q.htm]